DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 12/29/2020 have been entered. Claims 1-17 remain pending in the application. 
 Applicant’s arguments, filed 12/29/2020, with respect to the specification have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 09/29/2020, have been withdrawn. 
Applicant’s arguments, filed 12/29/2020, with respect to the drawings have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 09/29/2020, have been withdrawn. 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 102 filed 12/29/2020 have been fully considered but are only persuasive in part. 

First, regarding Claims 8, 10-11, and 13. Applicant’s arguments are not persuasive. Specifically, the applicant argues (Pg.11 of remarks 12/29/2020) that: 


The examiner has interpreted this argument as follows. The applicant believes that a distinguishing feature between the instant invention and the cited prior art of record Burr is the addition of conductance pairs (plural). The examiner firmly disagrees. 
	First, the applicant has not provided any clarifying language or arguments which shows, with evidence, why “pairs” (plural) are a distinguishing feature, rather than the alleged singular pair. Further, the applicant has failed to show what is considered a “pair” or “pairs” (plural), other than at least one is “higher significance” and at least one is “lower significance.” Simply arguing that the Burr reference does not show conductance pairs (plural), without any supporting evidence or clarifying amendments, is not a persuasive argument. 
	Second, as understood, and well within the Broadest Reasonable Interpretation of the claim language, Burr does teach conductance pairs (plural). For example, Burr figure 1 is reproduced below. 

[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    576
    801
    media_image1.png
    Greyscale


The examiner notes that Burr explicitly discloses (See Burr Figure 1 reproduced above) conductance pairs (plural) as is required by the argued interpretation of the claim (Note the arrow and dashed box added for emphasis). And, thus, for at least this second reason the applicant’s arguments are not persuasive. 

	The examiner notes Figure 2 of the instant disclosure. In the filed remarks, when the applicant is arguing interpretation and definiteness under 112(b) the applicant recites that
 “…the gain factor “F” identifies the higher significance conductance pairs and the lower significance conductance pairs are identified by the ‘1x’. In addition, Figs 2 and 6 very clearly show the high-significance pair (as 

The examiner has reproduced Figure 2 below for reference. 

    PNG
    media_image2.png
    553
    697
    media_image2.png
    Greyscale


	While it appears that there are “Different” gains on different pairs, the examiner notes a couple things. 
First, pictorially, there is no structural difference between a “high-significance conductance pair and a “low significance conductance pair.” That is, assuming that Fig. 2 of the instant disclosure is an accurate representation of at least one aspect of the instant invention, the only difference between a “high” and “low” significance after current is based through the crossbar. Referencing the previous examiner argument (See above), referring to Burr Figure 1, this non-structural difference is further evidence that Burr, in fact, discloses conductance pairs (plural) as required. 
	Second, the variable “F” is just that, a variable. As a person of ordinary skill in the art would readily infer, “F” readily encompasses any real number and, importantly, the as-filed specification does not provide evidence to the contrary. Therefore, under at least one interpretation, and well within the Broadest Reasonable Interpretation, “F” equals 1 (i.e. Fx = 1x). Under this interpretation, and again well within the BRI, the gain factor plays no role in determining what is considered a “high significance conductance pair” and a “low significance conductance pair”; that is, when F = 1 how does the instant invention, given the support in the specification, define or otherwise differentiates a “higher significance conductance pair” from a “lower significance conductance pair”? 

Therefore, this is further evidence that Burr, under BRI teaches the claim language as is required. 


For at least the above reasons, the rejection of Claims 8, 10-11, and 13 under 35 U.S.C 102 is maintained. 

	Next, regarding Claims 1, 3-5, and 7. Solely due to the amendments, the previous rejection under 35 U.S.C. 102 is withdrawn. However, upon further 
	
The examiner refers to the rejection under 35 U.S.C. 103 for more details. 

Applicant's arguments, with respect to 35 U.S.C 103 filed 12/29/2020 have been fully considered but they are not persuasive. 
	Similarly to the above, the applicant simply argues without any supporting evidence or clarifying amendments that Burr merely teaches a “conductance pair” not “conductance pairs” (plural). 
	However, as clearly demonstrated above, Burr does, in fact, teach “conductance pairs” (plural). 
	Thus, for at least the above reasons, the applicant arguments with respect to rejections under 35 U.S.C. 103 are not persuasive and the rejection is maintained. 

Applicant's arguments, with respect to 35 U.S.C 112b filed 12/29/2020 have been fully considered but they are persuasive only in part. 
First, due to the amendments, the previous rejections given to Claims 1, 8, and 14 for reciting a product and process within the same claim is withdrawn. 
	Next, the rejection given to the terms “higher significance” and “lower significance”, is withdrawn solely due to the amendments. 

	However, the arguments regarding the term “substantially” are NOT persuasive, and the rejection under 112(b) regarding the term “substantially” is maintained. 
	The applicant argues (Pg. 10 of 12/29/2020 remarks): 
“With respect to term ‘substantially,’ the MPEP at Section 2173.05(b) III(D) provides the term ‘substantially’ was held to be definite in view of the Specification…Therefore, applicant submits the claim term ‘substantially’ is not indefinite. 

The examiner respectfully disagrees. 
	First, the examiner notes the key phrase of the MPEP section cited. That is, “…in view of the specification…” Thus, when, in the instant disclosure, the claims use the term “substantially”, it must be definite “…in view of the specification…” However, this is NOT the case. 
	In fact, the MPEP (2173.05(b) I) recites that 
“…when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree…”  

Further, within the MPEP (2173.05(b) IV) the MPEP continues and recites that
 “…claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention…” 
	
Turning to the claim language, the claim recites, at least in part, 
“…such that an overall synaptic weight remain substantially unchanged…”


	The as-filed specification, in fact, only has four (4) instances of the term “substantially”: 
Pg. 6 Line 19: This passage merely recites the claim language, with no further explanation of what “range” the term “substantially” encompasses. 
Pg. 16 Line 9: “Simultaneously, one or more of the significant conductances is reconfigured in such way that the overall synaptic contribution across both pairs is substantially unchanged…” 
Pg. 18 Line 7: Similarly to Pg. 6, this passage merely recites the claim language and thus, similarly, does not provide a standard. 
Pg. 19 Line 4, this passage recites some alternative claim language (See “substantially equal”). However, again does not provide a standard.  
In all four (4) instances, NO standard is provided which a person of ordinary skill would readily infer what range “substantially” reasonably encompasses. The best description is (2, Pg. 16 Line 9). However, all this recites is that the conductances are “reconfigured.” Merely stated that conductances are reconfigured provides a standard that reasonably conveys the scope or range of the term “substantially.” 
	Because each and every instances fails to provide an “objective standard”, the term “substantially”, as claimed, and viewed in light of the specification, remains indefinite and thus the rejection is maintained. 
 
Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 recites, at least in part, “…and a for subtracting charge block from the capacitor…” It is unclear what this phrase means. However, as best understood, it appears that the language of this phrase should be similar to the phrase for the “add charge block” and thus should be corrected appropriately. For purposes of examination, this phrase is interpreted to read as “…and a subtract charge block for subtracting charge 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, at least in part: 
substantially unchanged…”
The examiner notes the emphasized language. In particular, the term “substantially” is a relative terms and thus renders the claim indefinite. 
 	In generally, MPEP 2173.05(b) recites “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” 
	For purposes of examination the examiner will interpret the term above as follows: 
	1. “substantially” unchanged will be interpreted as any weight value for a particular synapse. The examiner notes that this is the broadest reasonable interpretation. However, in the interest of compact prosecution, the examiner has interpreted “substantially” unchanged such that it encompasses any weight for a particular synapse (S) ±ε (plus or minus some “epsilon” (e.g. “small value”)). 


Claim 8 and 14 recites “identifying an effective synaptic weight value in one or more measured conductances in the lower-significance conductance pair and the higher-significance conductance pair whose absolute value is greater than the conductance pair by a predetermined amount…” The examiner notes the emphasized language. It is unclear which conductance pair is considered “the conductance pair” and thus the claim language is indefinite. 
Claim 8 further recites “reconfiguring the one or more measured conductances of the lower-significance conductance pairs to be equal…and reconfiguring one of the more-significant conductance pairs…” 
It is confusing what the functional requirements of this claim are and therefore clarification is requested. 
Further, the above limitation recites “more-significant” conductance pair. Throughout the rest of at least Claim 8 there is a “low-significance conductance pair” and at least a “higher-significance conductance pair”. Therefore, when the claim recites “more-significant conductance pairs” (plural) it is unclear what conductance pair is being referred to. Further, in one possible interpretation of this limitation and specifically by the use of “more-significant”, it is possible that the previously claimed “higher significance conductance pair” is interchangeable, in terms of value, with the “lower significance conductance pair.” This causes further confusion as it is unclear what specifically this functionality encompasses. 
Because it is unclear what the applicant is attempting to claim and because the metes and bounds of the claim language cannot be established, the claim is indefinite. 
 
Claim Rejections - 35 USC § 102
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Burr et al. (Experimental Demonstration and Tolerancing of a Large-Scale Neural Network (165,000 Synapses) Using Phase-Change Memory as the Synaptic Weight Element”, NPL 2015).

With respect to Claim 8, Burr teaches a method implemented in an artificial neural network (ANN), the method comprising: pausing network training and measuring conductances across analog memory elements in the ANN network (Burr Pg. 3499 Section 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Burr Figure 12. “Synapses with large conductance values…can be refreshed…while preserving the weight (to some accuracy), by RESETs to both the G values followed by a partial-SET of one…” The examiner notes that if the values are reset while preserving the weight then the training of the neural network must have been stopped and thus teaches “pausing”.)…
Burr further teaches wherein the ANN comprising a plurality of neurons arranged in layers with the outputs of one layer connected to the inputs of a plurality of the neurons of a subsequent layer, where neurons are connected to each other via a plurality of synapses, each of the synapses having a synaptic weight encoding a connection strength between two connected neurons (Burr See Figure 1 and Figure 2. The examiner notes that the above claim language is the well-known art understood definition of a neural network. Regardless, Figure 1 and Figure 2 both show a neural network implementation.)… the magnitude of the weight of each of the synapses represented by a weighted current flow from multiple conductance pairs, each of the multiple conductance pairs representing a joint contribution and having a higher-significance conductance-pair and a lower-significance conductance-pair (Burr Pg. 3499 Section 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation … where a plurality of training examples are serially input to the ANN while observing its output (Burr Pg. 3499 Figure 2. “Input neurons are driven by pixels from successive MNIST images…the ten output neurons identify which digit was presented.” See also Figure 14. The examiner notes that images input “successively” as disclosed by Burr teach “serially input”)… where a backpropagation algorithm updates the synaptic weight in response to a difference between the output from a given layer and a desired output from said given layer, the method comprising (Burr Pg. 3498 Col. 2 “Unlike STDP, backpropagation is a widely used, well-studied method in training artificial neural networks (NNs)…” Pg. 3499 Figure 3. “In supervised learning, error term…is backpropagated, adjusting each weight wij to minimize an energy function by gradient descent and reducing the classification error between the computed…and the desired output vectors…”). 
identifying an effective synaptic weight value in one or more measured conductances in the lower-significance conductance pair and the higher significance conductance pair whose absolute value is greater than the conductance pair by a predetermined amount (Burr Figure 5. “By comparing total read signal between pairs of bitlines, the summation of the synaptic weights (encoded as conductance differences, wij = G+ - G-) is highly parallel.” Figure 3. “In supervised learning, error term… is back propagated, adjusting each weight wij to minimize an energy function by gradient descent and reducing the classification error between the computed…and the desired output vectors.” The examine notes that the identified “effective synaptic weight value” is the error term. Note that since wij (weight) is equal to 
reconfiguring the one or more measured conductances of the lower-significance conductance pairs to be equal, corresponding to a zero joint contribution towards an overall synaptic weight, and reconfiguring one of the more-significant conductance pairs until the identified effective synaptic weight value is obtained (Burr Figure 12. “Synapses with large conductance values…can be refreshed…while preserving the weight (to some accuracy), by RESETs to both the G values followed by a partial-SET of one. If such RESETs are too infrequent, weight evolution stagnates and NN accuracy degrades.” See also Figure 13.  “A 1bit sense amplifier measures G values, passing the data to software-based neurons. Conductances are increased by identical 25 ns partial-SET pulses to include G+ (G-)…, or by RESETs to both the G values followed by an iterative SET procedure.” Further 

	With respect to Claim 10, Burr teaches wherein the synaptic weights in the ANN are implemented using non-volatile memory (NVM) (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”).
	
	With respect to Claim 11, Burr teaches wherein the NVM is selected from the group consisting of: phase-change memory, resistive random access memory, and conducting bridge random access memory (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”). 

	With respect to Claim 13, Burr teaches wherein the ANN is used as part of an application that is selected from the group consisting of: pattern recognition applications, image recognition applications, speech recognition applications, and language processing applications (Burr Figure 2 and Figure 4 show that the MNIST handwritten digits dataset was used as the dataset. A person of ordinary skill in the art would readily infer that if a NN is used on the MNIST handwritten digits dataset then that NN MUST be “part of” an application of at least “pattern recognition” and/or “image recognition applications” as the claim language requires.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. (Experimental Demonstration and Tolerancing of a Large-Scale Neural Network (165,000 Synapses) Using Phase-Change Memory as the Synaptic Weight Element”, NPL 2015) in view of Liu et al. (“A memristor Crossbar based computing Engine optimized for high speed and Accuracy”, NPL 2016). 
With respect to Claim 1, Burr teaches a method implemented in an artificial neural network, the method comprising: periodically transferring a portion of a synaptic weight from a conductance-pair of lower significance to a conductance-pair of higher significance of the ANN, such that an overall synaptic weight remains substantially unchanged… (Burr Figure 12. “Synapses with large conductance values…can be refreshed…while preserving the weight (to some accuracy), by RESETs to both the G values followed by a partial-SET of one. If such RESETs are too infrequent, weight evolution stagnates and NN accuracy degrades.” See also Figure 13.  “A 1bit sense amplifier measures G values, passing the data to software-based neurons. Conductances are increased by identical 25 ns partial-SET pulses to include G+ (G-)…, or by RESETs to both the G values followed by an iterative SET procedure.” Further still, Pg. 3502 Col. 1 “Serial device access is required, both to measure the G values….and then to fire two RESET pulses (at both G+ and G-) followed by an iterative SET procedure to increase one of those two conductances until the correct synaptic weight is restored.” See Further Figure 14.). 
Burr further teaches ...wherein the ANN comprises a plurality of neurons arranged in layers with the outputs of one layer connected to the inputs of a plurality of the neurons of a subsequent layer, where neurons are connected to each other via a plurality of synapses, each of the synapses having a synaptic weight encoding a connection strength between two connected neurons (Burr See Figure 1 and Figure 2. The examiner notes that the above claim language is the well-known art understood definition of a neural network. Regardless, Figure 1 and Figure 2 both show a neural network implementation.)… the magnitude of the synaptic weight of each synapse being represented by a weighted current flow from multiple conductance-pairs (Burr Pg. 3499 Section 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.”)…where a plurality of training examples are serially input to the ANN while observing its output (Burr Pg. 3499 Figure 2. “Input neurons are driven by pixels from successive MNIST images…the ten output neurons identify which digit was presented.” See also Figure 14.)…where a backpropagation algorithm updates the synaptic weight in response to the difference between the output from a given layer and a desired output from said given layer, (Burr Pg. 3498 Col. 2 “Unlike STDP, backpropagation is a widely used, well-studied method in training artificial neural networks (NNs)…” Pg. 3499 Figure 3. “In supervised learning, error term…is backpropagated, adjusting each weight wij to minimize an energy function by gradient descent and reducing the classification error between the computed…and the desired output vectors…”). 

Burr also teaches repeating the training examples until the network output reaches the desired output within a predetermined accuracy (Burr. See at least Figure 4 “A three-layer perceptron network can classify previously unseen (test) MNIST handwritten digits with up to ~97% accuracy [3].” See also Figure 13.  “A 1bit sense amplifier measures G values, passing the data to software-based neurons. Conductances are increased by identical 25 ns partial-SET pulses to include G+ (G-)…, or by RESETs to both the G values followed by an iterative SET procedure.” See also Figure 13.  “A 1bit sense amplifier measures G values, passing the data to software-based neurons. Conductances are increased by identical 25 ns partial-SET pulses to include G+ (G-)…, or by RESETs to both the G values followed by an iterative SET procedure.” Further still, Pg. 3502 Col. 1 “Serial device access is required, both to measure the G values….and then to fire two RESET pulses (at both G+ and G-) until the correct synaptic weight is restored.”).

Burr, however, does not appear to explicitly disclose wherein the lower significance and the higher significance is based at least in part on a gain factor. 

Liu, however, teach wherein the lower significance and the higher significance is based at least in part on a gain factor (The examiner notes that, under the Broadest Reasonable Interpretation, the claimed gain factor is interpreted as encompassing any amplifier. Liu discusses, within the context of a neuromorphic device, such an amplifier. 
Pg. 111 Section II describes a crossbar and recites “More specific, we can use a crossbar array Gmxn to denote Mmxn by making gi,j, the conductance of the cell at the cross point of [Wordline]WLi  and [Bitline] BLj…” Thus each crosspoint in Liu’s array necessarily represents a conductance pair. And because there are multiple crosspoints, just like in Burr, there, necessarily, must be multiple conductance pairs (plural) as is required. 
Pg. 112 Section B. “Figure 4 depicts the schematic of our current amplifier design. It is used to detect the output current from crossbar array. Since the conductance of memristor can represent a positive value, we can subtract the results from two crossbar arrays to obtain the computation with negative matrix elements [12]. To support the feature, we designed a bi-lateral current buffer amplifier with two input ports Ij+ and Ij-, denoting the BL currents from the crossbars for the positive and 
Note that this gain factor is explicitly used for both the positive values (M+) and the negative values (M-) in a crossbar. Therefore, as a person of ordinary skill in the art would readily infer, the amplifier (Aj) is, at least in part, responsible for denoting and/or assigning a “higher significance” (M+) and a “lower significance” (M-) as is required by the claim language.
The examiner notes, for clarity of record, that Burr discloses a “sense amplifier.” While not explicitly relied upon to teach this limitation, Burr’s disclosure of a “sense amplifier” is considered an alternative teaching. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the crossbar array and conductance pairs as taught by Burr modified with the amplifier as taught by Liu because using a sense amplifier (i.e. current amplifier of Liu Figure 6) would allow for the readout of both negative and positive values of weights in a neuromorphic device. Using the amplifier of Liu would also result in lower power consumption and higher accuracy (See Liu Conclusion). 

 
	With respect to Claim 3, the combination of Burr and Liu teaches wherein the synaptic weights in the ANN are implemented using an analog memory element (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal 

	With respect to Claim 4, the combination of Burr and Liu teaches wherein the analog memory element is a non-volatile memory (NVM) (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”).
	
	With respect to Claim 5, the combination of Burr and Liu teaches wherein the NVM is selected from the group consisting of: phase-change memory, resistive random access memory, and conducting bridge random access memory (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”). 

	With respect to Claim 7, the combination of Burr and Liu teaches wherein the ANN is used as part of an application that is selected from the group consisting of: pattern recognition applications, image recognition applications, speech recognition applications, and language processing applications (Burr Figure 2 and MUST be “part of” an application of at least “pattern recognition” and/or “image recognition applications” as the claim language requires.”). 
 	Claims 9, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. (Experimental Demonstration and Tolerancing of a Large-Scale Neural Network (165,000 Synapses) Using Phase-Change Memory as the Synaptic Weight Element”, NPL 2015) and further in view of Wu, Xinyu (Analog Spiking Neuromorphic Circuits and systems for Brain and Nanotechnology-inspired cognitive computing”, NPL 2016).
	

With respect to Claim 9, the combination of Burr and Wu teach wherein the plurality of neurons are implemented with CMOS circuitry (Wu Pg. 90 “Accommodating RRAM synapses. Nano RRAM devices are non-volatile memory devices that do not consume power to retain their state. They are simple in structure (typically two-terminal), nanoscale in dimension, consuming very little energy to change their conductance and are compatible with CMOS process technology….As a result, nanoscale RRAM devices are very promising for implementing dense electronic synapses, and for synergistically interfacing with CMOS neurons in large-scale brain-inspired computing systems.” Additionally, Wu Pg. 112 “It is built up with two elements, a RRAM synapse and a CMOS neuron…”). 
With respect to Claim 12, the combination of Burr and Wu teaches wherein one or more of the synaptic weights in the ANN are implemented using a capacitor tied to the gate of a read transistor, together with programming transistors for adding charge to, and subtracting charge from, the capacitor according to signals associated with the downstream and upstream neurons (The examiner notes, initially that Figure 5, appears to be the best drawing for explaining the claim language. Next, Wu teaches the claim language, for example Pg. 75 Figure 4.3 (B) and/or (C) read on the claim language. The examiner refers to the reproduced figure 4.3 (C) with respect to Claim 6 as shown above.). 

With respect to Claim 14, Burr teaches a method implemented in an artificial neural network (ANN), the method comprising: pausing network training and measuring one or more conductances across analog memory elements in the ANN network (Burr Pg. 3499 Section 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Burr Figure 12. “Synapses with large conductance values…can be refreshed…while preserving the weight (to some accuracy), by RESETs to both the G values followed by a partial-SET of one…”)…
Burr further teaches wherein the ANN comprising a plurality of neurons arranged in layers with the outputs of one layer connected to the inputs of a plurality of the neurons of a subsequent layer, where neurons are connected to each other via a plurality of synapses, each of the synapses having a synaptic weight encoding a connection strength between two connected neurons (Burr See … the magnitude of the weight of each of the synapses represented by a weighted current flow from multiple conductance pairs, each of the multiple conductance pairs representing a joint contribution and having a higher-significance conductance-pair and a lower-significance conductance-pair (Burr Pg. 3499 Section 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.”)… where a plurality of training examples are serially input to the ANN while observing its output (Burr Pg. 3499 Figure 2. “Input neurons are driven by pixels from successive MNIST images…the ten output neurons identify which digit was presented.” See also Figure 14.)… where a backpropagation algorithm updates the synaptic weight in response to a difference between the output from a given layer and a desired output from said given layer, the method comprising (Burr Pg. 3498 Col. 2 “Unlike STDP, backpropagation is a widely used, well-studied method in training artificial neural networks (NNs)…” Pg. 3499 Figure 3. “In supervised learning, error term…is backpropagated, adjusting each weight wij to minimize an energy function by gradient descent and reducing the classification error between the computed…and the desired output vectors…”). 
identifying an effective synaptic weight value in one or more measured conductances in the lower-significance conductance pair and the higher-significance conductance pair whose absolute value is greater than the conductance pair by a predetermined amount (Figure 5. “By comparing total read signal between pairs of bitlines, the summation of the synaptic weights (encoded as conductance differences, wij = G+ - G-) is highly parallel.” Figure 3. “In supervised learning, error term… is back propagated, adjusting each weight wij to minimize an energy function by gradient descent and reducing the classification error between the computed…and the desired output vectors.” The examine notes that the identified “effective synaptic weight value” is the error term. Note that since wij (weight) is equal to the conductance difference as explained in Figure 5. Alternatively or in addition to the above Burr Figure 12. “Synapses with large conductance values…can be refreshed…while preserving the weight (to some accuracy), by RESETs to both the G values followed by a partial-SET of one. If such RESETs are too infrequent, weight evolution stagnates and NN accuracy degrades.” See also Figure 13.  “A 1bit sense amplifier measures G values, passing the data to software-based neurons. Conductances are increased by identical 25 ns partial-SET pulses to include G+ (G-)…, or by RESETs to both the G values followed by an iterative SET procedure.” Further still, Pg. 3502 Col. 1 “Serial device access is required, both to measure the G values….and then to fire two RESET pulses (at both G+ and G-) followed by an iterative SET procedure to increase one of those two conductances until the correct synaptic weight is restored.” See Further Figure 14.)…
reconfiguring the lower-significance conductance pairs to be equal, corresponding to a zero joint contribution towards an overall synaptic weight, and reconfiguring one of the more-significant conductance pairs until the identified effective synaptic weight value is obtained (Burr Figure 12. “Synapses 
Burr, however, does not appear to explicitly disclose wherein some of the synaptic weights in the ANN are implemented using a capacitor tied to the gate of a read transistor, the gate of the read transistor also tied to a first set of programming transistors for adding charge to the capacity and a second set of transistors for subtracting charge from the capacitor, the adding or subtracting done according to signals associated with the downstream and upstream neurons. 
Wu, however, does teach wherein one or more of the synaptic weights in the ANN are implemented using a capacitor tied to the gate of a read transistor, the gate of the read transistor also tied to an add charge block for adding charge to the capacitor and a subtract charge block for subtracting charge from the capacitor, the adding or subtracting done according to signals associated with downstream and upstream neurons (The examiner notes, initially that Figure 5, appears to be the best drawing for explaining the claim language. Next, Wu teaches the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the NVM synapses and ANN as taught by Burr modified with the CMOS neuron as taught by Wu because NVM devices do not consume power to retain their state and only require a small amount of energy to change their conductance. This allows a small size of CMOS neurons, which in turn allows for more synapses allowing for building of larger scale neural networks (Wu Pg. 139). 

With respect to Claim 15, the combination of Burr and Wu teach wherein the plurality of neurons are implemented with CMOS circuitry (Wu Pg. 90 “Accommodating RRAM synapses. Nano RRAM devices are non-volatile memory devices that do not consume power to retain their state. They are simple in structure (typically two-terminal), nanoscale in dimension, consuming very little energy to change their conductance and are compatible with CMOS process technology….As a result, nanoscale RRAM devices are very promising for implementing dense electronic synapses, and for synergistically interfacing with CMOS neurons in large-scale brain-inspired computing systems.” Additionally, Wu Pg. 112 “It is built up with two elements, a RRAM synapse and a CMOS neuron…”). 

With respect to Claim 16, the combination of Burr amd Wu teaches wherein the synaptic weights in the ANN are implemented using non-volatile memory (NVM) (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”).
	
	With respect to Claim 17, the combination of Burr and Wu teaches wherein the NVM is selected from the group consisting of: phase-change memory, resistive random access memory, and conducting bridge random access memory (Burr Pg. 3499 Col. 2 “By encoding synaptic weight in the conductance difference between a pair of NVM devices…forward propagation simply compares total read signal on bitlines.” Pg. 3501 Col. 2 Section III “We implemented a three-layer perceptron…on a…array of mushroom-cell, 1T1R PCM [Phase Change Memory] devices…”). 

	Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. (Experimental Demonstration and Tolerancing of a Large-Scale Neural Network (165,000 Synapses) Using Phase-Change Memory as the Synaptic Weight Element”, NPL 2015) in view of Liu et al. (“A memristor Crossbar based computing Engine optimized for high speed and Accuracy”, NPL 2016) and further in view of Wu, Xinyu (Analog Spiking Neuromorphic Circuits and systems for Brain and Nanotechnology-inspired cognitive computing”, NPL 2016).

With respect to Claim 2, the combination of Burr and Liu teaches all of the limitations of Claim 1 as discussed above. 
The combination of Burr and Liu, however, does not appear to explicitly disclose wherein the neurons are implemented with CMOS circuitry (The examiner, however, does note, for the record, that Burr does anticipate that CMOS circuitry is desired.). 
Wu, however, does teach wherein the plurality of neurons are implemented with CMOS circuitry (Wu Pg. 90 “Accommodating RRAM synapses. Nano RRAM devices are non-volatile memory devices that do not consume power to retain their state. They are simple in structure (typically two-terminal), nanoscale in dimension, consuming very little energy to change their conductance and are compatible with CMOS process technology….As a result, nanoscale RRAM devices are very promising for implementing dense electronic synapses, and for synergistically interfacing with CMOS neurons in large-scale brain-inspired computing systems.” Additionally, Wu Pg. 112 “It is built up with two elements, a RRAM synapse and a CMOS neuron…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the NVM synapses and ANN as taught by the combination of Burr and Liu modified with the CMOS neuron as taught by Wu because NVM devices do not consume power to retain their state and only require a small amount of energy to change their conductance. This allows a small size of CMOS neurons, which in turn allows for more synapses allowing for building of larger scale neural networks (Wu Pg. 139). 

With respect to Claim 6, the combination of Burr, Liu, and Wu teach wherein one or more of the synaptic weights in the ANN are implemented using a capacitor tied to the gate of a read transistor, the gate of the read transistor also tied to an add charge block for adding charge to the capacitor and a for subtracting charge block from the capacitor, the adding or subtracting done according to signals associated with downstream and upstream neurons (The examiner notes, initially that Figure 5, appears to be the best drawing for explaining the claim language. Next, the examiner notes the rejection under 112(b) given to this claim and notes that “some” is interpreted as “one or more”. Next, Wu teaches the claim language, for example Pg. 75 Figure 4.3 (B) and/or (C) read on the claim language. Figure 4.3 (C) for example is reproduced below for a better understanding. 

    PNG
    media_image3.png
    297
    309
    media_image3.png
    Greyscale


A person of ordinary skill in the art would readily infer that at least Wu Figure 4.3 teaches the claim language.). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Valle et al. “An Experimental Analog VLSI Neural Network with On-Chip Back-Propagation Learning.” NPL 1996. Note Section A Circuit of the Synaptic Block F. This section discloses that the differential of the conductances represent the synaptic weight. Further note Col. 1 Pg. 239 which shows that two signs of voltages (positive and negative) define how a synaptic circuit works by two differential pairs. The examiner notes that this description and the disclosure of the two differential pairs reads on the claimed “conductance pairs” as claimed (i.e. low significance and high significance). Finally note at least figure 3 which is described as the “functional architecture of the neuron module.” Note especially the amplifier (A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116